DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 23 are objected to because of the following informalities:  “noise” is misspelled as “nose” in the final line of each claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14, 15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 20140209811 A1) in view of Tang (US 6,614,286 B1).
Regarding claim 1, Chou teaches a device for detecting current from a sensor, comprising:
An integrating circuit (electrometer 14) including a network of capacitors for providing a gain setting and configured to convert the current to a voltage ramp over a length of integration time, the integrating circuit further including a reset switch (first switch 40 combined with second switch 54, fig. 3; when both are closed they connect input and output of capacitor network) configured to connect an input and an output of 
An analog to digital converter ([0026]) configured to digitize the voltage ramp into a plurality of voltage samples (digitizing the voltage output 26 [0030] of the integration circuit; digitizing a signal implicitly produces samples); and
A processor (16) that is configured to execute a set of modules (processor modules, [0026]), wherein:
The set of modules includes:
An analyzing module that is configured to analyze the plurality of voltage samples to determine a slope of the voltage ramp (controller 16 determines voltage ramp, [0048]);
An outputting module that is configured to determine a magnitude of the current based on the slope of the voltage ramp and the gain setting (current detection [0046]; detecting slope of voltage, [0049]);
A determining module that is configured to determine an out-of-range state based on the voltage ramp (controller 16 determines whether current is within acceptable limits, step 208 fig. 5; based on voltage ramp, [0049]); and
A reconfiguring module that is configured to reconfigure the network of capacitors according to the OOR state and reset the voltage ramp via the reset switch (reset if current not within acceptable limits, steps 208 and 212 fig. 5). 
Chou does not teach that the OOR state indicates values below a noise floor and above a saturation threshold.

It would have been obvious to one of ordinary skill in the art at the time of the invention to set the out-of-range boundaries of the system of Chou based on a noise floor and a saturation threshold, as Tang teaches that this is an appropriate range to choose for a detector signal in order to both prevent saturation of the detector and ensure that signal is detected rather than noise.
Regarding claim 14, Chou teaches a system that includes a sensor (ionization chamber 12) configured to generate a current signal to be interpreted; and the device according to claim 1 that detects the current signal.
Regarding claim 15, Chou teaches a method of detecting a current from a sensor using a device, wherein the device includes an integrating circuit (electrometer 14; integrating, Title) including a network of capacitors for providing a gain setting and a reset switch (first switch 40 combined with second switch 54, fig. 3; when both are closed they connect input and output of capacitor network) for connecting an input and an output of the network of capacitors (first capacitor 30 and second capacitor 60), an analog to digital converter ([0026]) and a processor (16);
Wherein the method includes:
Converting, over a length of integration time, the current to a voltage ramp by the integrating circuit having a gain setting (converting current to voltage, [0030]; gain depends on the setting of the capacitors in the circuit, fig. 3);

Analyzing the plurality of voltage samples to determine a slope of the voltage ramp (controller 16 determines voltage ramp, [0048]);
Determining a magnitude of the current based on the slope of the voltage ramp and the gain setting (current detection [0046]; detecting slope of voltage, [0049]);
Determining an out-of-range state based on the voltage ramp (controller 16 determines whether current is within acceptable limits, step 208 fig. 5; based on voltage ramp, [0049]); and
Reconfiguring the network of capacitors according to the OOR state and resetting the voltage ramp via the reset switch (reset if current not within acceptable limits, steps 208 and 212 fig. 5).
Chou does not teach that the OOR state indicates values below a noise floor and above a saturation threshold.
Tang teaches a current detection module which adjusts a detector gain to be between a saturation threshold and a noise floor (ensuring that the detector is not saturated and that the signal is resolved above the noise, col. 2 lines 50-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to set the out-of-range boundaries of the system of Chou based on a noise floor and a saturation threshold, as Tang teaches that this is an appropriate range to choose for a detector signal in order to both prevent saturation of the detector and ensure that signal is detected rather than noise.
Regarding claim 23, Chou teaches a nontransitory computer program product (software, [0026]) for a computer (processor 16) to operate a spectrometer, the spectrometer including a sensor (ionization chamber 12) and a device (electrometer 14) configured to detect a current from a sensor, wherein the device includes:
An integrating circuit (electrometer 14; integrating, Title) including a network of capacitors for providing a gain setting and configured to convert the current to a voltage ramp over a length of integration time ([0030]), the integrating circuit further including a reset switch (first switch 40 combined with second switch 54, fig. 3; when both are closed they connect input and output of capacitor network) configured to connect an input and an output of the network of capacitors (first capacitor 30 and second capacitor 60) when the reset switch is turned on;
An analog to digital converter ([0026]) configured to digitize the voltage ramp into a plurality of voltage samples (digitizing the voltage output 26 [0030] of the integration circuit; digitizing a signal implicitly produces samples);
Wherein the computer program includes executable codes for performing steps of:
Analyzing the plurality of voltage samples to determine a slope of the voltage ramp (controller 16 determines voltage ramp, [0048]);
Determining a magnitude of the current based on the slope of the voltage ramp and the gain setting (current detection [0046]; detecting slope of voltage, [0049]);
Determining an out-of-range state based on the voltage ramp (controller 16 determines whether current is within acceptable limits, step 208 fig. 5; based on voltage ramp, [0049]); and

Chou does not teach that the OOR state indicates values below a noise floor and above a saturation threshold.
Tang teaches a current detection module which adjusts a detector gain to be between a saturation threshold and a noise floor (ensuring that the detector is not saturated and that the signal is resolved above the noise, col. 2 lines 50-63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to set the out-of-range boundaries of the system of Chou based on a noise floor and a saturation threshold, as Tang teaches that this is an appropriate range to choose for a detector signal in order to both prevent saturation of the detector and ensure that signal is detected rather than noise.
Regarding claims 7 and 21, Chou and Tang teach all the limitations of claims 1 and 15 as described above.  Chou teaches that the set of modules further includes a switch controlling module that is configured to block the current (a method of blocking the current) when the reset switch is turned on to reset the voltage ramp. 
Chou does not teach that the integrating circuit further includes an input switch configured to on and off the current to the network of capacitors, and where the switch controlling module is configured to control (the method includes controlling) the input switch to pass the current while the current is converted to the voltage ramp.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chou to have the input switch taught by Tang, as a matter of selecting a known equivalent design for a network of capacitors which can be selectively connected in parallel with no unexpected result. 
Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Tang and in further view of Robinson (US 20090045816 A1).
Regarding claims 3 and 17, Chou and Tang teach all the limitations of claims 1 and 15 as described above.  Chou and Tang teach that the determining module determines the OOR state based on the voltage ramp and a predetermined detectable range (e.g. between the noise floor and the saturation threshold in the combination with Tang, above), and a method of determining the OOR state based on the voltage ramp and the predetermined detectable range.
Chou does not teach predicting the OOR state.
Robinson teaches an electrometer which can switch the gain of a circuit when a voltage approaches an out of range state (i.e. predicting that the voltage will be out of range in the future, “adding capacitance when the output voltage approaches the maximum output voltage of the amplifier”, [0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chou and Tang to predict the voltage being out of range (rather than waiting to measure it as being out of range) as taught by Robinson, 
Regarding claim 9, Chou and Tang teach all the limitations of claim 1 as described above.  Chou and Tang do not teach a calibration module that is configured to calibrate the gain setting of the integrating circuit by sending a calibrating current of a known value to the integrating circuit and recording the slope of the voltage ramp resulting from the calibrating circuit.
Robinson teaches a calibrating circuit (fig. 8A) for an electrometer configured to calibrate the gain setting of the integrating circuit (i.e. the capacitance) by sending a calibrating current of a known value (voltage V1 passing through known resistance R1) to the integrating circuit and recording the voltage ramp (waveform, fig. 8B) resulting from the calibration current.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chou and Tang to have the calibration circuit taught by Robinson, in order to accurately determine the capacitance and therefore gain of the circuit in a known simple manner.
Claims 4, 5, 8, 12, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Tang and in further view of Denton (US 20090121151 A1).
Regarding claims 4 and 18, Chou and Tang teach all the limitations of claims 1 and 16 as described above.  Chou and Tang do not teach that the set of modules further includes an adjusting module configured to adjust the length of integration time 
Denton teaches a system for charge detection which can adjust an integration time based on a desired dynamic range ([0077]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chou and Tang to include the system and method for adjusting a length of an integration time according to a desired dynamic range as taught by Denton (and therefore adjusting it based on an out-of-range state, as Chou teaches adjusting the dynamic range based on an out-of-range state), in order to increase the effective range of the detector for high or low intensity currents farther than can be achieved by the capacitor switching method of Chou alone, with no unexpected result.
Regarding claims 5 and 19, Chou and Tang teach all the limitations of claims 1 and 15 as described above.  Denton teaches a module for (a method of) reconfiguring the network of capacitors (by opening or closing switches, fig. 5) to improve a detection accuracy (i.e. preventing the signal from going out of range).
Chou does not teach adjusting the length of integration time.
Denton teaches a system for charge detection which can adjust an integration time based on a desired dynamic range ([0077]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chou to include the system and method for adjusting a length of an integration time according to a desired dynamic range as taught by Denton (and therefore adjusting it based on an out-of-range state, as Chou teaches adjusting the dynamic range based on an out-of-range state), in order to increase the 
Regarding claims 8 and 22, Chou and Tang teach all the limitations of claims 1 and 15 as described above.  Chou and Tang do not teach that the set of modules further includes a repeating module that is configured to repeat converting of the current to the voltage ramp for multiple times, wherein the plurality of voltage samples comprises multiple sets of voltage samples resulting from the repeating, and the analyzing module determines the slope of the voltage ramp by averaging over the multiple sets of voltage samples, or a method of carrying out these steps.
Denton teaches a system which repeats measurement of a voltage multiple times and averages the voltage samples to reduce noise ([0054]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chou to repeat the measurement of the voltage ramp and determine the slope of the ramp based on an average, based on the teaching of Denton that averaging a voltage output in a current detection system reduces random noise in a known manner with no unexpected result.
Regarding claim 12, Chou and Tang teach all the limitations of claim 1 as described above.  Chou and Tang do not teach a mass spectrometer that includes an ion drive configured to ionize gas molecules into an ion flow comprising a plurality of gas ions having a plurality of values of atomic mass unit, a mass filter configured to selectively pass a first part of the plurality of gas ions having a first AMU value, an ion sensor configured to sense the first part of the plurality of gas ions and generate a first ion current.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the current measuring system of Chou in the mass spectrometer of Denton, as a matter of substituting a known type of current measuring circuit for the circuit taught by Denton with the advantage of automatic gain control and no unexpected result.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Tang and in further view of Regier (US 6,243,034 B1).
Regarding claims 6 and 20, Chou and Tang teach all the limitations of claims 1 and 15 as described above.  Chou and Tang do not teach that the analyzing module includes a module configured to determine a first order fitting line based on the plurality of voltage samples, and a module configured to designate a slope of the first-order fitting line as the slope of the voltage ramp, or that the analyzing method comprises performing these steps.
Regier teaches a current detector which calculates a voltage slope by determining a fitting line (column 7 lines 10-13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Chou and Tang to determine the slope of .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Tang and in further view of Lai (US 20130332099 A1).
Regarding claim 10, Chou and Tang teach all the limitations of claim 1 as described above. Chou and Tang do not teach one or more digital filters configured to reduce a noise component of the plurality of voltage samples and generate the one or more voltage samples of the plurality of voltage samples.
Lai teaches a current measurement system having a digital filter to reduce noise from a voltage sample ([0028]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Chou and Tang to have the digital noise filter taught by Lai, as a matter of selecting a known type of noise filter used in the art for removing digital noise and cleaning up a voltage signal in a known manner.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Tang and in further view of Yokobayashi (JP 05264352 A).
Regarding claim 13, Chou and Tang teach all the limitations of claim 1 as described above.  Chou and Tang do not teach an optical spectrometer that includes an optical sensor configured to measure properties of light over a specific portion of the electromagnetic spectrum and generate a first optical current, wherein the device according to claim 1 detects the first current.
Yokabayashi teaches an optical spectrometer that includes an optical sensor (array 6 for detecting light passing through grating 5) configured to measure properties 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the current detector of Chou in the optical spectrometer of Yokabayashi, as a matter of substituting a known type of current measuring circuit for the circuit taught by Yokabayashi with the advantage of automatic gain control and no unexpected result.
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular Chou teaches operating a current detector in different gain modes depending on the detected current value, so one of ordinary skill in the art would be motivated based on the teaching of Tang to set the operating current ranges for each mode such that the detector does not saturate (due to gain being too high) or become unable to distinguish signal from noise (due to the gain being too low).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DAVID E SMITH/           Examiner, Art Unit 2881